81 F.3d 164
NOTICE: Seventh Circuit Rule 53(b)(2) states unpublished orders shall not be cited or used as precedent except to support a claim of res judicata, collateral estoppel or law of the case in any federal court within the circuit.UNITED STATES of America, Plaintiff-Appellee,v.Mitchell L. LUDY, Defendant-Appellant.
No. 94-2948.
United States Court of Appeals, Seventh Circuit.
Submitted March 18, 1996.*Decided March 26, 1996.

Before CUMMINGS, BAUER and FLAUM, Circuit Judges.

ORDER

1
A district court has broad discretion to control closing argument and its discretion in this area will not be overturned absent a showing of clear abuse.  United States v. Grabiec, 563 F.2d 313, 319 (7th Cir.1977).   In this direct criminal appeal, the court is asked the singular question whether the trial court wrongly refused to allow defense counsel to argue punishment to the jury in closing argument.


2
The jury had no sentencing function in this case.   Its duty was to render a verdict on defendant's guilt or innocence to the charge of being a felon in possession of a firearm in violation of 18 U.S.C. § 922(g)(1), as instructed.  "The principle that juries are not to consider the consequences of their verdicts is a reflection of the basic division of labor in our legal system between judge and jury."  Shannon v. United States, 114 S.Ct. 2419, 2424 (1994).   We cannot say that the district court abused its discretion when it did not permit defense counsel to advise the jury of the possible sentence facing the defendant upon conviction.  Cf. United States v. Broxton, 926 F.2d 1180, 1183 (D.C.Cir.1991) (district court refused to instruct jury on sentencing matters);  United States v. Delgado, 914 F.2d 1062 (8th Cir.1990) (same).


3
AFFIRMED.



*
 After preliminary examination of the briefs, the court notified the parties that it had tentatively concluded that argument would not be helpful to the court in this case.   The notice provided that any party might file a "Statement as to Need for Oral Argument."   See Fed.R.App.P. 34(a);  Circuit Rule 34(f).   Appellant has filed such a statement and requested oral argument.   Upon consideration of that statement, the briefs, and the record, the request for oral argument is denied and the appeal is submitted is submitted on the briefs and record